Citation Nr: 0203142	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  95-15 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1975 to December 
1976, and from August 1979 to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the veteran's 
claim for service connection for hepatitis C.  The veteran 
filed a timely appeal to this adverse determination.


FINDING OF FACT

The preponderance of the evidence establishes that the 
veteran's hepatitis C was incurred as a result of intravenous 
drug use.


CONCLUSION OF LAW

The grant of service connection for hepatitis C is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA. The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, supr;  
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Among 
its other provisions, this law redefines the obligation of 
the VA with respect to the duty to assist.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C. § 5103A; 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.159).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the VA has provided the veteran with 
adequate notice as to the evidence needed to substantiate his 
claim for service connection for hepatitis C.  Discussions as 
contained in the initial rating decision, in the statement of 
the case, and in several supplemental statements of the case, 
in addition to correspondence to the veteran, have provided 
him with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claim.

In addition, to the extent practicable, all relevant facts 
have been developed with respect to the service connection 
issue on appeal, and that all relevant evidence necessary for 
an equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes the veteran's 
service medical records, post-service VA outpatient treatment 
notes and examination reports, private medical records, 
including a medical opinion regarding the cause of the 
veteran's hepatitis C infection, and personal statements made 
by the veteran in support of his claim.  When the appellant 
testified before an RO hearing officer in June 1997 and again 
in June 1999, and before the undersigned Board Member in 
August 2001, the appellant was given notice of the evidence 
necessary to substantiate his claim.  Indeed, the RO made 
extensive efforts to obtain relevant records adequately 
identified by the appellant during several of these hearings, 
and, in fact, it appears that all evidence identified by the 
appellant relative to these claims has either been obtained 
and associated with the claims folder, or is unavailable.  
Furthermore, when asked at the time of the August 2001 
hearing whether he was "aware of any evidence, medical 
evidence that has to do with your hepatitis that has not been 
sent in to VA or is not of VA record," the veteran responded 
"No."

Thus, the record does not indicate there is additional 
relevant evidence which is available in connection with this 
appeal.  Under these circumstances, there is no reasonable 
possibility that further assistance to the veteran would aid 
in substantiating the claim,and a remand for development 
under the provisions of VCAA is not warranted.  38 U.S.C.A. 
§ 5103A.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2001).
Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

A review of the veteran's service medical records reveals 
that they are negative for any evidence of recorded 
complaints or diagnoses of, or treatment for, hepatitis C.

The first evidence relating to hepatitis C contained in the 
veteran's claims folder is found in a VA outpatient treatment 
note dated in March 1996.  At that time, the veteran was 
being evaluated for unrelated atypical chest pain, which had 
been occurring for some time.  Of note is the fact that in 
the section reserved for past medical history, the examiner 
noted that the veteran had recently been diagnosed with 
hepatitis C, evidently found during testing related to his 
cardiac problems.  Subsequent VA outpatient treatment notes 
dated from that time until the present indicate repeated 
diagnoses of, and treatment for, hepatitis C. 

In August 1996, VA received a statement from the veteran's 
treating VA physician regarding the date of the veteran's 
infection with his hepatitis C virus.  This physician offered 
the following opinion:

[The veteran] has asked me to write to 
you regarding the duration of his 
infection with his Hepatitis C virus.  In 
[the] absence of a really clear history 
of exposure, ie:  blood transfusion or 
needle exposure, it is very difficult to 
precisely give a time of infection with 
Hepatitis C.  What we know, from 
literature is that, on an average, it 
takes five to ten years to develop a 
clinically significant disease.  So if I 
would have to guess, I would say [the 
veteran] may have been infected with 
Hepatitis C for the last 5 to 20 years.

The examiner did not speculate as to the actual cause of the 
veteran's infection.

In June 1997, the veteran testified before an RO hearing 
officer.  At that time, he indicated that he had first been 
diagnosed as suffering from a hepatitis C infection in 1996, 
by the same physician who submitted the medical opinion 
detailed above.  He indicated that he asked this doctor how 
he contracted the disease, and was told that he probably had 
the disease for "at least twenty years."  The veteran 
indicated that the doctor based his estimate as to the date 
of onset of the veteran's infection on the amount of damage 
he had suffered to his liver.  The veteran also stated that 
this physician maintained that is was a possibility or a 
strong possibility that his infection began while he was in 
service.  The veteran stated that he believed that the only 
time he could have contracted hepatitis C was while he was 
stationed in Hong Kong, at which time he received a tattoo.  
When asked if he had any blood transfusions or did any drugs 
while in service, the veteran responded that he had not.  In 
addition, when asked whether he had had any blood 
transfusions or used drugs intravenously following service, 
he again responded that he had not.  Finally, the veteran 
further stated that he had never had any symptoms due to his 
hepatitis C infection, which he believed was typical since 
the only way to detect such an infection is to specifically 
test for the presence of hepatitis C.

In May 1999, the veteran underwent a VA psychosocial history 
and ASI - Addiction Severity Index, apparently as part of his 
subsequent entry into a VA substance abuse treatment program 
(SATP) later that same month.  In this report, the veteran 
reported a lengthy substance abuse history, including 10 
years of alcohol use, 1 year of heroin use by intravenous 
injections, and 19 years of opiates/analgesics use.  The 
veteran also reported having been arrested and charged with 
drug offenses twice in the past, both of which resulted in 
convictions, as well  as two charges related to unspecified 
"substance use" involving either disorderly conduct, 
vagrancy, or public intoxication, and one charge of driving 
while intoxicated.  He also reported having been cited twice 
for major driving violations and having spent 3 months 
incarcerated.

The veteran again testified before an RO hearing officer in 
June 1999.  At that time, he again stated that he believed 
that his hepatitis C infection could have been caused by 
receiving a tattoo in 1975.  In addition, he stated that he 
was given shots in service with an "air gun," which could 
also have caused the infection.  He indicated that his 
treating VA physician, who wrote the August 1996 letter 
described above, had told him that he had been infected with 
hepatitis C in service, and had had it for at least 20 years, 
but that when he asked this physician to put this statement 
in writing, he refused.  The veteran reported that he later 
sought a second opinion regarding his infection at the 
Internal Medicine Group.  When asked by the hearing officer 
whether this second doctor believed that the veteran's VA 
physician was correct in "his opinion as to where you could 
have contacted it," the veteran stated that that the second 
doctor disagreed because he thought that the virus needed to 
be treated more aggressively.  However, the veteran did not 
state whether the second doctor believed that the veteran's 
treating VA physician was correct in his opinion as to the 
date of onset or cause of the veteran's hepatitis C.

Following this hearing, the veteran's then-representative 
sought and received a statement, dated in July 1999, from 
Charles E. Turner, M.D., a gastroenterologist at Ultimate 
health Services, Inc., doing business as Huntington Internal 
Medicine Group, a private health care facility.  This is the 
facility from which the veteran testified he received a 
second opinion regarding his hepatitis C infection.  In his 
letter, which was written to the veteran's then-
representative, Dr. Turner indicated that he had attached a 
copy of a March 1997 examination report in which was included 
his opinion as to "what I believe is the most likely 
scenario for his [the veteran's] acquisition of this chronic 
hepatitis."  In the attached March 1997 report, Dr. Turner 
noted that the veteran presented seeking a second opinion 
about his chronic hepatitis C, which had been diagnosed at a 
VA Medical Center one year earlier.  Dr. Turner opined that 
"He [the veteran] probably acquired this during the Vietnam 
era while he was on active duty in Cambodia.  While in 
Cambodia and while in Hong Kong, he acquired a number of 
tattoos, and this is one potential source of his chronic 
hepatitis C, but there was a time in the 1970's when he was 
using intravenous drugs and did share needles, and that is 
more likely the time when he acquired hepatitis C."  

Following VA's receipt of the July 1999 report, VA received a 
copy of a second letter from Dr. Turner to the veteran's 
then-representative, dated in January 2000, in which he 
indicated that he could not delete information from his 
earlier medical report, as requested by the veteran.  
Although the offending language was not specifically noted by 
Dr. Turner, he indicated that "[The veteran] says what I 
reported in my history, regarding the 1970's.  It is noted by 
the patient at this time, never to have been told to me," 
apparently referring to his reported history of intravenous 
drug use in the 1970's, as indicated above.  Dr. Turner 
informed the veteran that he could not omit the statement 
that the veteran wanted him to omit from his records 
"because that is the way I obtained it."  However, he 
indicated that he would add a note to this record reflecting 
the veteran's present objection.

Also of note is a VA outpatient treatment note dated in May 
2000, at which time the veteran was seen by a VA 
gastroenterologist at the request of the veteran's primary 
care provider for a consultation regarding hepatitis C virus 
treatment options.  At that time, the examiner stated that 
the veteran's risk factor for hepatitis C virus "seems to be 
tatoo," although no detailed history was recorded, and there 
was no mention of the veteran's past history of intravenous 
drug use.  The consultant noted the failure of interferon 
therapy to alleviate the veteran's problem, and recommended 
the use of rebetron.

In August 2001, the veteran testified at a Travel Board 
hearing before the undersigned Board Member.  At that time, 
the veteran repeated the same essential contentions as at the 
time of his previous hearings, including his belief that his 
hepatitis C infection stemmed from air gun injections in 
service.  He did not mention his tattoo or history of 
intravenous drug use.  On the contrary, he again denied, when 
specifically asked, ever having used intravenous drugs.  He 
indicated that the VA physician who wrote the August 1996 
letter originally told him that he had incurred hepatitis 20 
years earlier, but later "changed his story when [the 
veteran] came down here and opened up a claim for it [service 
connection]," and said it was incurred from 5 to 20 years 
earlier.  He also stated that the test for hepatitis C had 
only recently become available, and that he should be granted 
service connection due to the fact that he could not have 
been tested for this virus at the time of his discharge from 
the military.

The clear preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis C.  The 
August 1996 statement from the veteran's then-physician is of 
limited probative value in substantiating the veteran's claim 
for two reasons.  First, this physician did not opine as to 
the cause of the veteran's hepatitis C infection, but only 
speculated as to the probable date of contraction of this 
disease.  Second, while the date of contraction of the 
disease is clearly relevant to the veteran's claim, the 
physician gave a wide range of dates of possible contraction, 
from 5 to 20 years prior to the date of first detection in 
March 1996.  This date range extends from approximately March 
1976  to March 1991, and thus includes not only the final 9 
months of the veteran's first period of military service, but 
also the 3 year period of civilian life following this period 
of service, the 5 years which constituted the veteran's 
second period of service, and 7 years of civilian life 
following his discharge.  As such, this physician's opinion 
is of little probative value in determining the actual date 
the veteran acquired his hepatitis C virus. 

The veteran's claims file contains only 2 statements which 
offer opinions as to the actual cause of the veteran's 
current hepatitis C - the July 1999 statement from Dr. 
Turner, and the May 2000 VA outpatient treatment note, which 
was written by a gastroenterologist.  The opinion from Dr. 
Turner is more probative and persuasive than that from the VA 
gastroenterologist for several reasons.  First, Dr. Turner's 
three-page report reflects that he conducted a thorough 
medical examination, including a detailed history of the 
veteran's hepatitis, his past medical history, and a physical 
examination.  By contrast, the VA gastroenterologist who met 
with the veteran in May 2000 appears to have conducted only 
the most cursory of examinations, and did not report any of 
the veteran's history of potential exposure in his one-
paragraph note.  Instead, he simply offered the bare 
conclusory statement that "risk factor for hcv seems to be 
tattoo," with no supporting rationale or discussion of other 
potential sources of infection referred to by other 
examiners.

A second, and related, reason for finding Dr. Turner's 
opinion to be more persuasive than that of the VA 
gastroenterologist is that Dr. Turner's opinion was based on 
a much more complete analysis and discussion of the facts and 
background of the veteran's situation, noting the veteran's 
service in Vietnam and Cambodia, his tattoos, and his history 
of intravenous drug use and sharing of needles in the 1970's.  
By contrast, there is no evidence in the May 2000 
gastroenterologist's note that the examiner knew of the 
veteran's history of intravenous drug use.  Because the 
record shows that the veteran repeatedly has been untruthful 
about his drug use history, it is probable that the veteran 
did not report this drug use to the VA examiner.  The veteran 
has on three occasions specifically testified before VA 
personnel that he never used intravenous drugs, despite 
several VA treatment records in which the veteran admitted to 
intravenous heroin use in the past and sharing of needles.  
In addition, it appears that the veteran attempted to have 
Dr. Turner omit his statements regarding intravenous drug use 
from the March 1997 examination report.  Taking into account 
this background, along with the fact that the May 2000 report 
does not refer to the history of drug abuse, the 
gastroenterologist's May 2000 reference to the tatoo must be 
assesed as unreliable, as it is not based on accurate medical 
history.

Finally, the opinion by Dr. Turner is just that - a medical 
opinion.  Indeed, in his July 1999 cover letter to the 
veteran's then-representative, Dr. Turner explicitly stated 
that the enclosed examination report "outlines what I 
believe is the most likely scenario for his acquisition of 
this chronic hepatitis."  Similarly, in the examination 
report itself Dr. Turner noted the time in the 1970's when 
the veteran used intravenous drugs and shared needles, and 
concluded that "this is more than likely the time when he 
acquired hepatitis C."  By contrast, the VA 
gastroenterologist did not offer his statement as an opinion, 
but rather appears to have simply recorded the veteran's 
response that he had received a tattoo when asked about his 
risk factors.  Furthermore, the VA examiner couched his 
statement in vague, equivocal terms, i.e., "seems to be," 
while Dr. Turner stated his opinion with significantly more 
certainty, stating that the veteran's intravenous drug use in 
the 1970's was "more than likely" the source of his 
infection.

However, having found Dr. Turner's opinion as to the cause of 
the veteran's hepatitis C infection to be the most 
persuasive, the Board observes that 38 U.S.C.A. § 1110 states 
that "no compensation shall be paid if the disability is the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs."  See also 38 C.F.R. §§ 3.1(n), 3.301 
(2001).  In fact, the veteran has distorted the record by 
misrepresenting his history and denying drug abuse.  When 
this history is taken into account, the clear preponderance 
of the evidence establishes that the veteran's hepatitis is 
the result of drug abuse.  Therefore, service connection may 
not be granted.

The record includes various newspaper columns, pamphlets, and 
magazine articles the veteran has submitted in support of his 
claim.  While the medical literature excerpts submitted by 
the veteran do pertain to the medical issues at hand, they 
are very general in nature and do not address the specific 
facts of the veteran's claim before the Board.  As this 
generic medical journal or treatise evidence does not 
specifically state an opinion as to the relationship between 
the veteran's hepatitis C virus and his particular 
experiences in service, it is insufficient to establish the 
element of medical nexus evidence.  See Sacks v. West, 
11 Vet. App. 314 (1998).

The veteran has stated in correspondence received by VA and 
at the time of his hearings, that his hepatitis C may have 
been contracted in service via injections by "air guns," or 
that it may have been caused by unsanitary conditions during 
the application of a tattoo in service.  However, as the 
veteran is not a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his 
hepatitis C.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.




		
	G.H. SHUFELT
	Member, Board of Veterans' Appeals



 

